DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz [US 2017/0147808] in view of Falk [US 20200021443].
As per claim 1:	Kravitz teach a method for a blockchain smart contract time envelope, comprising: 
accessing, by a processor, a data file shared by one or more computing nodes participating in a blockchain system, wherein the data file comprises plurality of transactions and plurality of blocks; [Kravitz: 0001; A time-sequenced immutable database, for example implemented using block chain technology (also as " blockchain"), is a distributed database that is implemented using a plurality of nodes. The nodes each maintain a copy of a sequentially growing list or ledger of data records or query one or more other nodes]
storing one or more transactions in the block chain system; and [Kravitz: 0057; storing transactions such as transaction database]
recording a sequence of the plurality of transactions journaled on the blockchain system [Kravitz: 0019, 0060; transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes]
**receiving, by the processor, a time signal from a master clock; 
**calibrating the time signal from the master clock to establish a synchronized time signal; and 
**storing the synchronized time signal in the block chain system for each of the one or more transactions. [**as rejected by the secondary reference, discussion below] **
Kravitz teaches recording a sequence of the plurality of transactions journaled on the blockchain system, by including the transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes [Kravitz: 0019, 0060]. Further, a transaction certificate public key or a function is 
Falk discloses blockchain or "distributed ledger" technology includes a trusted blockchain-based time source is proposed that provides time information in a blockchain in the form of a blockchain transaction and create a possibility of using a decentralized blockchain in order to provide reliable/trusted time information that may be used in particular equally within the blockchain by smart contracts and outside the blockchain [Falk: 0115]. Falker obviously suggest “receiving, by the processor, a time signal from a master clock” by discussing time sources are used (for example GPS, Galileo, Glonass, Beidou, DCF77, atomic clock) and a transaction is set into the blockchain depending on the current time information. It is thereby possible to create a timer or a primary timer (also called "blockchain master clock") that in particular creates a master clock. The time information is then provided via a blockchain. As a result, the information is available in a decentralized manner. The primary timer provides additional information about the time sources that are used as part of the corresponding transactions or as additional transactions. Further, Falk suggests “calibrating the time signal from the master clock to establish a synchronized time signal and storing the synchronized time “receiving, by the processor, a time signal from a master clock; calibrating the time signal from the master clock to establish a synchronized time signal; and storing the synchronized time signal in the block chain system for each of the one or more transactions”, where motivation would to provide trusted time information by way of a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: 0041].

Claim 2:  Kravitz: 0026; discussing the method as claimed in claim 1, wherein a block comprises a time stamped verification record of the plurality of transactions journaled on the blockchain system.
Claim 3:  Kravitz: 0029, 0060; discussing the method as claimed in claim 2, wherein the time-stamped verification of the plurality of transactions journaled on the blockchain system, comprises; receiving at least one request to include the plurality of transactions, each with additional data as a new time-sequenced block on the blockchain system; using criteria that includes at least one processor generated period of time or a settable number of transactions received to determine how many transactions go into a new block; and adding results from each of an independent task as the new block on the blockchain. [Kravitz: 0034, 0041]
Claim 4:  Kravitz: 0036, 0040; discussing the method as claimed in claim 3, wherein a time sequenced blockchain activity takes place on both a device chain level and an 
Claim 5:  Kravitz: 0060; discussing the method as claimed in claim 4, wherein a time sequencing based on inter-dependencies between a number of journaled transactions on a device chain and event chain, or multi-chain platform.
Claim 6:  Kravitz: 0040; discussing the method as claimed in claim 5, wherein an independent task is executed at a same time signal stamp.
Claim 7:  Kravitz: 0001; discussing the method as claimed in claim 5, wherein an independent task is executed in parallel as separate blockchain event ledgers.
Claim 8:  Kravitz: 0001; discussing the method as claimed in claim 5, wherein a data transaction defined by a smart contract configuration are both recognized by a node device chain and a node data event ledger.
Claim 9:  Kravitz: 0029; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain includes adding a new block that records a new transaction with a time stamp in the blockchain system.
Claim 10:  Kravitz: 0049-0050; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain includes adding a block that records the new transaction with a transaction signature in the blockchain system. 
As per claim 11:	Kravitz teach a system for a blockchain smart contract time envelope, comprising: 
a processor, for accessing a data file shared by one or more computing nodes participating in a blockchain system, wherein the data file comprises plurality of transactions and plurality of blocks; [Kravitz: 0001; A time-sequenced immutable database, for example implemented using block chain technology (also as " blockchain"), is a distributed database that is implemented using a plurality of nodes. The nodes each maintain a copy of a sequentially growing list or ledger of data records or query one or more other nodes] 
storing one or more transactions in the block chain system; and  [Kravitz: 0057; storing transactions such as transaction database]
recording a sequence of the plurality of transactions journaled on the blockchain system [Kravitz: 0019, 0060; transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes]
**receiving, by the processor, a time signal from a master clock; 
**calibrating the time signal from the master clock to establish a synchronized time signal; and 
**storing the synchronized time signal in the block chain system for each of the one or more transactions. [**as rejected by the secondary reference, discussion below] 
Kravitz teaches recording a sequence of the plurality of transactions journaled on the blockchain system, by including the transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes [Kravitz: 0019, 0060]. Further, a transaction certificate public key or a function is included in the basic structure, and a validity period mechanism (ValidityPeriodCtr herein), which include an increasing counter that is updatable by the TCA via the block 
Falk discloses blockchain or distributed ledger technology includes a trusted blockchain-based time source is proposed that provides time information in a blockchain in the form of a blockchain transaction and create a possibility of using a decentralized blockchain in order to provide reliable/trusted time information that may be used in particular equally within the blockchain by smart contracts and outside the blockchain [Falk: 0115]. Falker obviously suggest “receiving, by the processor, a time signal from a master clock” by discussing time sources are used (for example GPS, Galileo, Glonass, Beidou, DCF77, atomic clock) and a transaction is set into the blockchain depending on the current time information. It is thereby possible to create a timer or a primary timer (also called "blockchain master clock") that in particular creates a master clock. The time information is then provided via a blockchain. As a result, the information is available in a decentralized manner. The primary timer provides additional information about the time sources that are used as part of the corresponding transactions or as additional transactions. Further, Falk suggests “calibrating the time signal from the master clock to establish a synchronized time signal and storing the synchronized time signal in the block chain system for each of the one or more transactions”, by the system of FIG. 3, containing a plurality of nodes BCN of the blockchain where a “receiving, by the processor, a time signal from a master clock; calibrating the time signal from the master clock to establish a synchronized time signal; and storing the synchronized time signal in the block chain system for each of the one or more transactions”, where motivation would to provide trusted time information by way of a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: 0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Falk with Kravitz to teach “receiving, by the processor, a time signal from a master clock; calibrating the time 
Claim 12:  Kravitz: 0060 in view of Falk: 0041, 0126 [suggesting “storing synchronized time signal…blockchain”, under the same pretext and motivation as in claim 11]; discussing the system as claimed in claim 11, wherein storing the synchronized time signal comprises storing the synchronized time signal in a device chain and an event chain of the block chain system.
Claim 13:  :  Kravitz: 0060 in view of Falk: 0115, 0123 [suggesting “a smart contract… synchronized time signal”, under the same pretext and motivation as in claim 11]; discussing the system as claimed in claim 11, wherein the instructions comprise a smart contract that executes based on the synchronized time signal.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435